Title: To James Madison from George William Erving, 9 January 1807
From: Erving, George William
To: Madison, James



Sir
Madrid Jany. 9. 1807

Mr. Barry, late of Washington, having placed his claim upon this government (the subject of your letter to Mr. Bowdoin of June 15 1806) under the care of Mr. Young, I have had frequent consultation with that gentleman as to the best means of bringing it to a settlement.  It is the Opinion & wish of Mr. Young that no official application shoud yet be made to the Minister of State, since as he apprehends the affair is so circumstanced that such application woud more probably produce a prejudicial than a beneficial Effect.  It appears that the Treasurer general of the Indies has reported unfavorably upon the accounts submitted by Mr. Barry, & these have been referred to a board of Accounts the cheif of which is also to make a report; which, if it shoud happen to conform to that of the Treasurer general will in the Opinion of Mr. Young preclude the probability of success from any application: if the accountants Report shoud be of a different character, he thinks that the way will be then open for the adjustment of the demand, & then that I may possibly be able to promote the object: He has proposed to Mr. Barry a means of procuring a favorable Report, & till that gentlemans determination is Recd. he begs that I woud suspend my interference
Whenever the suitable moment arrives I shall not fail to observe your instructions upon this subject.
Mr. John Livingston of New York has transmitted a statement respecting his ship "Grampus" which has been detained by the commander of Conception bay, where it put in from stress of weather.  I have herewith the honor to inclose copies of my notes to Mr. Cevallos of Decr. 10 & of the 7th. Inst, & of his note 26 Uto. upon this subject.  With sentiments of perfect Consideration & respect, I have the honor to be Sir Your very obt. St.

George W Erving

